DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 07/26/2022 is acknowledged. Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Petkie et al. (US 2009/0242021 A1) in view of Kim et al. (US 2016/0042874 A1).
	Regarding claim 1, Petkie teaches a method for producing a graphic mesh for a solar module ([0051]), the method comprising:
selecting a fiber material for a mesh ([0027]), the fiber material being absorbent for a coloring substance ([0052]);
determining a warp fiber thickness, a weft fiber thickness, and an open area size of the mesh to meet a target energetic efficiency ([0053]-[0054]) and a chromatic effectiveness ([0049]-[0050]), wherein the chromatic effectiveness is an effectiveness of discontinuous image to be perceived as continuous ([0049]-[0050]);
providing the mesh made of the fiber material ([0051-0054]), the mesh configured for placing over light-incident surface of a solar cell layer of the solar module ([0051]), wherein a plurality of warp fibers having the warp fiber thickness and a plurality of weft fibers having the weft fiber thickness are interlaced to form a plurality of mesh unit cells, each mesh unit cell having an opening with the open area size ([0051]-[0054]).

Petkie teaches color may be introduced into the mesh independent of the mesh manufacturing chemistry ([0049]) and further teaches pigments may be included in the strips, or in an epoxy like encapsulation of the mesh when applied to a desired surface ([0052]). 
However, Petkie does not explicitly disclose printing a graphic appearance into the mesh, wherein the coloring substance is absorbed by the fiber material to form the graphic mesh.

Kim teaches a method of manufacturing a textile-based dye-sensitized solar module (Title; Abstract) to realize a panchromatic effect ([0010]). Kim further teaches printing into the mesh made of fiber material using a coloring substance, wherein the coloring substance is absorbed by the fiber material to form a graphic mesh ([0019]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Petkie such that a graphic appearance is printed onto the mesh, wherein the coloring substance is absorbed by the fiber material to form the graphic mesh as taught by Kim in order to reach a panchromatic effect by which a broad range of visible rays is absorbed to improve luminance efficiency (see Kim, Abstract).

Regarding claim 2, Petkie teaches the chromatic effectiveness is based on a resolution of the graphic mesh and a viewing distance at which the graphic mesh will be observed ([0049]-[0050]). 

Regarding claim 7, Petkie further teaches the determining comprises calculating an energetic efficiency as the open area size divided by a size of the mesh unit cell, wherein the size of the mesh unit cell includes the warp fiber thickness and the weft fiber thickness ([0054]).

Regarding claim 8, Petkie teaches limitations of claim 1 as discussed above but does not explicitly disclose the melt temperature of the fiber material.
Kim teaches laminating the solar module between resin sheets through a hot pressing process ([0074]).
It would have been obvious matter of common sense to one of ordinary skill in the art, before the effective filing date of the claimed invention, to laminate the solar module between two films as taught by Kim and to ensure that the melt temperature of the fiber material is higher than the lamination temperature so the fiber material stays in tact during a hot lamination process. 

Regarding claim 9, Petkie teaches limitations of claim 1 as discussed above and further teaches different flexibilities of the mesh may be obtained by, for example, manipulating the thickness of the weft and warp fibers and types of weaving ([0058]). 
Petkie does not explicitly disclose determining a layer position of the mesh within a stack of layers for the solar module, based on the chromatic effectiveness and a desired stiffness.
Kim teaches there may be a plurality of mesh layers ([0051]) and that different chromatic effectiveness may be obtained based on the assemblies ([0076]-[0081]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Petkie such that a layer position of the mesh within a stack of layer for the solar module is determined based on chromatic effectiveness and stiffness as taught by Kim in order to provide the desired chromatic effect and improve the efficiency of the solar cells (see Kim, [0081]).

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Petkie in view of Kim as applied to claim 1 above, and further in view of Kim et al. (WO 2018/232324 A1) (hereafter referred as “Kim II”).
Regarding claim 3-5, Petkie and Kim teach the method of claim 1 as discussed above but do not teach the fiber material is polyester.
Kim II discloses that polyester is a known fiber material to form a mesh for a solar cell ([0058]).
Therefore, it would have been obvious to one skilled in the art at the time of the invention to have used polyester as taught by Kim II to form the mesh of Petkie because selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See MPEP § 2144.07.
Regarding claim 5, Kim further teaches the printing is done by sublimation ([0019] of Kim).

Regarding claim 6, Petkie and Kim teach the method of claim 1 as discussed above but do not teach the fiber material is cotton or wool.
Kim II discloses that cotton or wool is a known fiber material to form a mesh for a solar cell ([0058]).
Therefore, it would have been obvious to one skilled in the art at the time of the invention to have used cotton or wool as taught by Kim II to form the mesh of Petkie because selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See MPEP § 2144.07.


Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Petkie in view of Kim as applied to claim 1 above, and further in view of Yordem et al. (US 2014/0326292 A1).
Regarding claim 10, Petkie and Kim teach the method of claim 1 as discussed above but do not teach inserting the graphic mesh as a layer of the solar module, over light-incident surfaces and encapsulating the graphic mesh with an encapsulating layer comprising a polyolefin elastomer.
 Yordem teaches a multi-layered solar cell device (Title; Abstract). Yordem further teaches inserting a graphic mesh (112) as a layer of the solar module, over light-incident surfaces of a solar cell layer (114); and encapsulating the graphic mesh (112) with an encapsulating layer comprising a polyolefin elastomer (Fig 1b; [0018]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Petkie and Kim such that the graphic mesh layer is over light-incident surfaces and encapsulating the graphic mesh with an encapsulating layer comprising a polyolefin elastomer as taught by Yordem to increase the transport of light in the plane of the module (see Yordem, [0014]).

Regarding claim 11, Petkie and Kim teach claim 6 as discussed above but do not explicitly teach placing a frontsheet over the encapsulating layer. 
Petkie further teaches a frontsheet (130) may be placed over the solar module (Fig 1; [0032]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include an encapsulating member as similarly discussed in claim 6 above and to place a frontsheet to maximize transmission of the power generating portion of the electromagnetic spectrum through the surface of the solar module (see Petkie, [0032]).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2 and 7-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. US 11,018,271 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the Patent No. US 11,018,271 B2 encompass all the limitations of the pending claims.

Claims 3-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. US 11,018,271 B2 in view of Kim et al. (WO 2018/232324 A1) (hereafter referred as “Kim II”). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the Patent No. US 11,018,271 B2 encompass all the limitations of the pending claims except that the fiber material is polyester or cotton.
Kim II discloses that polyester is a known fiber material to form a mesh for a solar cell ([0058]).
Therefore, it would have been obvious to one skilled in the art at the time of the invention to have used the polyester or cotton as taught by Kim II to form the mesh of claims 1-10 of U.S. Patent No. US 11,018,271 B2 because selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See MPEP § 2144.07.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MOWLA whose telephone number is (571)270-5268. The examiner can normally be reached M-Th, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLAM MOWLA/Primary Examiner, Art Unit 1721